Citation Nr: 0109159	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for status postoperative 
lobectomy of non-small cell carcinoma of the left lung as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1957 to 
February 1963.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal. 


REMAND


The veteran claims that he was exposed to high doses of 
radioactive fallout in 1957 while stationed at Wendover Air 
Force Base in Utah, and that he developed small-cell 
carcinoma of the left lung as a result thereof.  Before the 
Board can adjudicate his claim, however, additional 
development is needed as a matter of law.

A recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  For reasons set for below, additional 
development is needed to comply with the Veterans Claims 
Assistance Act of 2000.

Service connection may be granted for any disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) (West 1991) and 38 
C.F.R. § 3.309(d)(3) (2000).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
regulation do not include lung cancer.  Id.  A "radiation-
exposed" veteran is one who participated in a radiation-risk 
activity. A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  "Onsite participation" means presence 
at the test site, or performance of military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test, during an official 
operational period of an atmospheric nuclear test.  38 C.F.R. 
§3.309 (d)(3).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  "Radiogenic diseases" under this regulation include 
lung cancer.  38 C.F.R. § 3.311(b).  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.               § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted from 
in-service radiation exposure.

In this case, the evidence reveals that the veteran developed 
lung cancer many years after service.  A computed tomography 
(CT) scan performed at Dekalb Memorial Hospital in June 1996 
revealed a large mass in the left lower lung field.  The 
tumor was apparently resected, and follow-up radiographs 
showed pleural reactive changes of the left lung base, but no 
evidence of the tumor.  At a VA general medical examination 
in January 1997, the diagnosis was "status post removal of a 
tumor, left lung, not known if this was benign or 
malignant."

As no clinical evidence of record suggests that the veteran's 
tumor is related to service, the central issue to be 
determined is whether the veteran was exposed to ionizing 
radiation in service.  Further development, however, is 
needed to determine this issue. 

The Defense Special Weapons Agency found no evidence to 
confirm that the veteran participated in atmospheric nuclear 
testing during his military service.  In a May 1998 letter, 
that agency noted that the veteran was assigned to the 4432nd 
Air Base Squadron while stationed at Wendover Air Force Base 
(AFB) from April 22 until December 25, 1957.  It was reported 
that the government conducted Operation PLUMBBOB at the 
Nevada Test Site (NTS) from May 28 until October 22, 1957.  
Morning Reports for the veteran's unit do not reveal that he 
had any temporary duty to the NTS, and unit histories do not 
show that his squadron played any role in Operation PLUMBBOB.  
It was also noted that locations south of Wendover AFB 
received fallout during Operation PLUMBBOB, but there was no 
available record of radiologically significant fallout at the 
base.  It was noted that the NTS was approximately 250 miles 
southwest of Wendover AFB.  In summary, the Defense Special 
Weapons Agency determined that records did not document the 
veteran's participation in atmospheric nuclear testing during 
his military service, and a careful search of available 
dosimetry date found no record of radiation exposure for the 
veteran. 

Nevertheless, the Defense Special Weapons Agency indicated 
that the Nuclear Test Personnel Review (NTPR) was not 
responsible for preparing these dose estimates, and suggested 
that further inquiry be made to HQ Air Force Medical 
Operations Agency at Bolling Air Force Base in Washington, 
DC, which was responsible for maintaining occupational 
dosimetry date for Air Force personnel.  To date, however, 
that agency has not been contacted to determine whether the 
veteran was exposed to radiation.  

In support of his claim, the veteran also submitted a 
newspaper article entitled "Fallout Hit States in the West 
Worst."  This article reports that nuclear testing in Nevada 
during the 1950's caused significant fallout in other nearby 
states, including Utah, thereby suggesting that the veteran 
may have been exposed to radiation while stationed just 250 
miles southwest of Operation PLUMBBOB.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a dose estimate 
for the veteran from the HQ Air Force 
Medical Operations Agency at Bolling Air 
Force Base in Washington, DC, pursuant to 
38 C.F.R. § 3.311(a)(2)(ii).  If 
radiation exposure is found, the RO 
should then refer the veteran's claim to 
the Under Secretary for Benefits for 
further consideration.

2.  The RO should review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
status postoperative lobectomy of non-
small cell carcinoma of the left lung as 
a result of exposure to ionizing 
radiation. If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with 38 C.F.R. § 
3.311 and to ensure an adequate record for appellate review.  
The Board intimates no opinion as to the eventual 
determination to be made in this case.  The veteran is free 
to submit additional evidence in connection with his claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




